Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-4, 9-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is the only independent claim amoung claims 1-4, 9-10 and 13-20.  In claim 1, it is not clear what is encompassed by the “at least one compound having a structure including at least one of a photodegradable nitrogen-containing structure and a photodegradable sulfur-containing structure….”.  Does this mean that the compound has both a photodegradable nitrogen containing group and a photodegradable sulfur-containing structure as in at least one of a photodegradable nitrogen containing group and at least one of a photodegradable sulfur-containing structure?  Does this mean that the compound is comprised of at least one structure selected from the group consisting of a photodegradable nitrogen-containing structure and a photodegradable sulfur-containing structure?  The wording appears to require that both structures be present as in the compound has both a photodegradable nitrogen containing group and a photodegradable sulfur-containing structure as in at least one of a photodegradable nitrogen containing group and at least one of a photodegradable sulfur-containing structure because of the use of the additive “and”, but if the invention of claim 2 is to further limit the invention of claim 1 then this interpretation does not fit because the invention of claim 2 requires the at least one compound “… is a compound having the one or more photodegradable nitrogen-containing structures and the photodegradable sulfur-containing structures in the structure of one molecule of the at least one compound”.  This appears to be the same requirement as found in claim 1 if the compound of claim one has at a miniumum one of photodegradable nitrogen-containing structures  and at a miniumum one of the photodegradable sulfur-containing structures.  
In view of claim 3 referencing “the structure of one molecule  of the at least one compound”  leaves unclear what  the “compound” is.  Is it made up as in claim 3   of a molecule of one structure or is the compound also meant to include as well different molecules that may have one molecule with a photodegradable sulfur containing structure and a different molecule with a photodegradeable nitrogen containing structure  yet still be a “compound” with both structures present just in different molecules as in the compounds of each are mixed together to 
The examiner notes that applicants are allowed to use whatever language they desire but that the choice of language must be clear and definite so that one can determine the scope of the invention claimed.  Applicants have not set forth such clear language as to allow others to determine the metes and bounds of the invention claimed.

Rejections follow with respect to claims 2 and 20 to address the possible interpretation that would either not limit the invention of claim 1 or broaden the invention of claim 1.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   If, in claim 1, applicants intended the claim language to be alternative language as in the meaning of the compound is comprised of at least one structure selected from the group consisting of a photodegradable nitrogen-containing structure and a photodegradable sulfur-containing structure, then the invention of  claim 2 does further limit the invention of claim 1.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  If the compound of claim 1 is limited to the compound has both a photodegradable nitrogen containing group and a photodegradable sulfur-containing structure as in at least one of a photodegradable nitrogen containing group and at least one of a photodegradable sulfur-containing structure, then the scope of claim 20 is broader than that set forth in claim 1 because the choice for compound being from Formula (1-1) or Formula (1-2) or Formula (1-3) not in combination with other compounds listed yield compounds that do not comprise both   a photodegradable nitrogen containing group and a photodegradable sulfur-containing structure.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki et al (US 4,442,196). This rejection is made with the interpretation of claim 1 to encompass compounds with either photodegradable nitrogen-containing structures or photodegradable sulfur-containing structure being present as one definition of “at least one compound having a structure including at least one of a photodegradable nitrogen-containing structure and a photodegradable sulfur-containing structure….”   with the at least referencing a list from which at least one must be selected.   With respect to applicant’s claims 1, 4, 10 and 13, Iwaki et al disclose a photosensitive composition equivalent to the  photocurable composition of applicant’s invention that is comprised of a solvent and a compound comprising a hydrocarbon structure and an azide structure that decomposes under photo-irradiation with ultraviolet wavelenghth content to forn negative patterns as set forth in the examples making use of compounds (1),(2), (3), (4), (7) and (8) in the Synthetic examples and in forming such negative patterns are photocuring by crosslinking via the azide groups. These compositions are crosslinked via the azide pendant groups and thus are species anticipating applicants invention and are crosslinked by exposure to light thus anticipating applicant’s invention .  

 Claim(s) 1-4, 10, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-139763 a as evidenced by the machine generated English translation of the text thereof. The examiner notes that there is an English abstract of JP 2009-139763 a at the end of the document provided by applicants. In JP 2009-139763 a, see claims and Examples noting only the Japanese original document has present the chemical 
    PNG
    media_image1.png
    558
    610
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    196
    154
    media_image2.png
    Greyscale
 which is similar to applicant’s 
    PNG
    media_image3.png
    109
    149
    media_image3.png
    Greyscale
 found in the compounds of claim 20 which are supposed to be within the scope of applicant’s compounds of claim 1 thus possess one of the rings with the required “at least one compound having a structure including at least one of a photodegradable nitrogen-containing structure and a photodegradable sulfur-containing structure….”     This composition of JP 2009-139763 is disclosed as crosslinking and is inherently posses of the properties of 
    PNG
    media_image2.png
    196
    154
    media_image2.png
    Greyscale
 photodegrading in view of the same structure bewing present as explicitly set forth by applicants and is possessed of severaly hydrocarbon structures.  The composition of 
    PNG
    media_image2.png
    196
    154
    media_image2.png
    Greyscale
are disclosed photocurable via photocrosslinking via the vinyl bond  by heat drying for 6 minutes, i.e. more than the 5 minutes set forth in applicants’ claim 14, and exposing at 100 mJ/cm2 to cure th exposed portions of the layer formed.  

Claim(s)  1-4, 10, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010079081 A a as evidenced by the machine generated English translation of the text thereof. The examiner notes that there is an English abstract of JP 2010079081 A at the end of the document provided by applicants. In JP 2010079081 A, see claims and Examples noting only the Japanese original document has present the chemical structures. The translation is only of the text available. With respect to applicants’ claims 1-4, 10, 13-14 and 16, JP 2010079081 A disclose a photosensitive composition and method of using the composition which is a species of composition and methd anticipating applicants’ “photocurable composition” and method of use. The composition of JP 2010079081 A containing a solvent and the polymer P-1 which is found on page (20) of JP 2010079081 A and is as follows:  
    PNG
    media_image4.png
    294
    731
    media_image4.png
    Greyscale
 Note the structure 
    PNG
    media_image5.png
    98
    144
    media_image5.png
    Greyscale
which is similar in structure to applicant’s  
    PNG
    media_image3.png
    109
    149
    media_image3.png
    Greyscale
 found in the compounds of claim 20 which are supposed to be within the scope of applicant’s compounds of claim 1 thus possess one of the rings with the required “at least one compound having a structure including at least one of a photodegradable nitrogen-containing structure and a photodegradable sulfur-containing structure….”     This composition of JP 201007981 a is disclosed as croslinking and is inherently possess of the properties of 
    PNG
    media_image3.png
    109
    149
    media_image3.png
    Greyscale
 photodegrading in view of the same structure being explicitly present in the compounds listed in claim 20 and is possessed of several hydrocarbon structures.  The 
    PNG
    media_image5.png
    98
    144
    media_image5.png
    Greyscale
are disclosed photocurable via photocrosslinking via the vinaly bond present in JP 201007981 a.  There is also set forth a method of manufacturing a lithographic printing plate (equivalent to the “coated substrate”of applicants invention) in which the composition is applied to a substrate followed by heat drying for 5 minues at 70 degrees C in paragraph at top of page 25 of the translation of JP 2010079081 A , and exposing at 100 mJ/cm2 to cure th exposed portions of the layer formed as addressed on page 25 of the translation of JP 2010079081 A.

Claim(s) 1, 4, 10,  and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al (US 3,852,256). With respect to applicant’s claims 1, 4, 10 and 13, the compositions and methods of use set forth in Examples 22-23 with polymers as made in Examples 12 and 21 set forth species of composition and method anticipating applicants’ invention wherein the photocrosslinking group is azide and the polymer is formed from reacting a carboxylic acid and epoxy resin as set forth in col. 3-4 of Parker et al. Note in col. 4, lines 10-41, that Parker et al disclose their azido group deposes when impinged with light forming a reactive nitrene which then crosslinks.  This rejection is made with the interpretation of claim 1 to encompass compounds with either photodegradable nitrogen-containing structures or photodegradable sulfur-containing structure being present as one definition of “at least one compound having a structure including at least one of a photodegradable nitrogen-containing structure and a photodegradable sulfur-containing structure….”   with the at least referencing a list from which at least one must be selected.   
Claims 1, 4, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al (IPCOM000230168D). With respect to applicants’ claims 1, 4, 10 and 13-16, the compositions and methods of use set forth by Martin et al in their examples wherein the crosslinking compound is one of 
    PNG
    media_image6.png
    252
    727
    media_image6.png
    Greyscale
 from page 7 and the azide group is the nitrogen degrading group which is photocrosslinked in the methods of forming insulating layers in forming transistor articles as set forth.  This rejection is made with the interpretation of claim 1 to encompass compounds with either photodegradable nitrogen-containing structures or photodegradable sulfur-containing structure being present as one definition of “at least one compound having a structure including at least one of a photodegradable nitrogen-containing structure and a photodegradable sulfur-containing structure….”   with the at least referencing a list from which at least one must be selected.  
 
Claim(s) 1-4,  13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenackers et al (EP 291611 Al). With respect to applicants’ claims 1-4,  13-14 and 16, the compositions and methods of use set forth for PP-09 and PP-9 and PP-10, comprised of Binders 01 and 02 respectively are species anticipating applicants invention wherein the   thiol group as set forth for the tetrazole pendant group is photocured and 
    PNG
    media_image7.png
    332
    733
    media_image7.png
    Greyscale
 the binders  have the structure of 
    PNG
    media_image8.png
    201
    450
    media_image8.png
    Greyscale
which is comprised of a tetrazole ring and a thiol structure. The compositions are comprised of a solvent as set forth in 
    PNG
    media_image9.png
    156
    754
    media_image9.png
    Greyscale
and formed into layers dried as set forth from page 20 and images with following energy level 
    PNG
    media_image10.png
    112
    727
    media_image10.png
    Greyscale
.

Claim(s) 1-4,  13-14 and 16   are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steenackers et al (US 2017/0075223 Al). With respect to applicants’ claims 1-4,  13-14 and 16, the compositions and methods of use set forth for PP-09 and PP-9 and PP-10, comprised of Binders 01 and 02 respectively are species anticipating applicants invention wherein the thiol group as set forth for the tetrazole pendant group is photocured and crosslinked as set forth in [0021 of Steenackers et al as follows:  
    PNG
    media_image11.png
    536
    529
    media_image11.png
    Greyscale
 the binders have the structure of  
    PNG
    media_image12.png
    294
    561
    media_image12.png
    Greyscale
from [0090] and has both a tetrazole ring and a thiol group present. The compositions are comprised of a solvent as set forth in [0105] and are imaged as follows: 
    PNG
    media_image13.png
    203
    599
    media_image13.png
    Greyscale

Claim(s) 1, 4, 9-10 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endo et al (US 2019/0079397 Al).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art 
With respect to applicant’s claims 1, 4, 9-10 and 13-16, the composition of Preparation Example 22 comprised of solvent and the compound E-20 for the synthesis Example 22 wherein E-20 is set forth on page 20 of Endo et al and the method of using the composition as an under coat as set forth in [0238] to [0240], wherein azide groups are present for crosslinking are species of composition and methods anticipating applicants invention.  This rejection is made with the interpretation of claim 1 to encompass compounds with either photodegradable nitrogen-containing structures or photodegradable sulfur-containing structure being present as one definition of “at least one compound having a structure including at least one of a photodegradable nitrogen-containing structure and a photodegradable sulfur-containing structure….”   with the at least referencing a list from which at least one must be selected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 9-10 and 13-19 are rejected under 35 U.S.C. 103 as being obvious over Endo et al (US 2019/0079397 Al).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to applicant’s claims 1, 4, 9-10 and 13-19, the composition of Preparation Example 22 comprised of solvent and the compound E-20 for the synthesis Example 22 wherein E-20 is set forth on page 20 of Endo et al and the method of using the composition as an under coat as set forth in [0238] to [0240], wherein azide groups are present for crosslinking are species of composition for their methods as set forth in their claims which teach all of the steps and compositions of applicants’ invention with the exception of no explicit use of crosslinking azide compounds being required present. However, With respect to applicant’s claims 1, 4, 9-10 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 9-10 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35  of US application 16/083869  of  Endo et al (US 2019/0079397 Al)  . Although the claims at issue are not identical, they are not patentably distinct from each other because  with respect to applicants’ claims 1, 4, 9-10 and 13-19, in claim 1 of Endo etalfomrula (1-8) is comprised of an azide group and is a choice for a partial structure for the compound in the photocurable stepped substrate coating composition and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	 With respect to rejections set forth, in the last Office Action of 07 August 2021, in view of claims 5-8 and 11-12 being cancelled, rejections with respect to these claims are moot.  Where the body of any of these cancelled claims are now part of amendments made to applicants’ claims now present, the rejections with respect to portions set forth are reconsidered with respect to claims 1-4, 9-10 and 13-20 now present in this application.

	With respect to the objection of claim 16 in the the last Office Action of 07 August 2021, the examiner agrees applicants have removed the objection by amendment.   Thus, this objection of claim 16 is removed.

	Applicant's arguments filed 04 February 2021 have been fully considered but they are not persuasive. With respect to claims 1, 4, 10 and 13  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki et al (US 4,442,196), Applicants have not clarified what the scope of “at least one compound having a structure including at least one of a photodegradable nitrogen-. 

Applicant's arguments filed 04 February 2021 have been fully considered but they are not persuasive. With respect to claims 1-4, 10, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-139763 a as evidenced by the machine generated English translation of the text thereof.  Applicants have not pointed to what is missing in the compositions and methods of JP 2009-139763 a  which would not anticipate applicant’s invention.  In view of claim 20 as evidence, the compounds of JP 2009-139763 a are so similar in form as to inherently have the specific examples of compounds set forth in claim 20 which .
With respect to claim(s)  1-4, 10, 13-14 and 16  rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010079081 A   as evidenced by the machine generated English translation of the text thereof, Applicants have not pointed to what is missing in the compositions and methods of JP 2010079081 A which would not anticipate applicant’s invention.  In view of claim 20 as evidence, the compounds of JP 2010079081 A are so similar in form as to inherently have the specific examples of compounds set forth in claim 20 which have both nitrogen and sulfur groups which are photodegradable and which as written would appear to possess the required structure to fit within the limits of claim 1 with respect to compound in question that the compositions of JP 2010079081 A are inherently within the scope of the claimed invention.  The rejection stands.
With respect to claim(s) 1, 4, 10,  and 13  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al (US 3,852,256), Applicants have not pointed to what is missing in the compositions and methods of Parker which would not anticipate applicant’s invention.  In view of Parker having a compound with an azide present as required in the invention in claim 1, the rejection stands for reasons given above. 
With respect to claims 1, 4, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al (IPCOM000230168D), Applicants have not pointed to what is missing in the compositions and methods of Martin et al which would not anticipate applicant’s 
With respect to Claim(s) 1-4,  13-14 and 16   rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenackers et al (EP 291611 Al) , Applicants have not pointed to what is missing in the compositions and methods of Steenakers et al which would not anticipate applicant’s invention.  In view of Steemalers et al having a compound with both tetrazole ring and thiol present as required in the invention in claim 1, the rejection stands for reasons given above. 
 With respect to Claim(s) 1-4,  13-14 and 16   rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steenackers et al (US 2017/0075223 Al), Applicants have not pointed to what is missing in the compositions and methods of Steenakers et al which would not anticipate applicant’s invention.  In view of Steenackers et al having a compound with both tetrazole ring and thiol present as required in the invention in claim 1, the rejection stands for reasons given above. 

With respect to claim(s) 1, 4, 9-10 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endo et al (US 2019/0079397 Al), and with respect to claims 1, 4, 9-10 and 13-19  rejected under 35 U.S.C. 103 as being obvious over Endo et al (US 2019/0079397 Al),   the rejections stand  in view of the interpretation of the claim language as addressed in the 112 rejections above and azide groups clearly being present in Endo et al.  Applicants did not clearly state what was missing in the rejection in view of Endo et al which would remove the rejection. The rejection stands with respect to the claims set forth above.


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/08/2021